      Case 1:19-cr-00077-JB-SMV Document 206 Filed 06/17/21 Page 1 of 6



                UNTTED ,i,-ArtrS Dr:rnscr
                    troK   fLtE Drsr<m oF
                                  1
                                                         ^{A^/
                                                                                                     -.1

 Unrra)    STATES          oF APtaRCcA         r
                                                                                                       l




                            Tiut^liff     ,
                                                                                                       l




                    V5,                                   Cc5-   N,. i;11- 6q-oooTl '&"- Sl*V
                                                                                                       l




l.{rci-t*s1^ J14aES Nrssd.{           /
                     ;.k,^Ja'^1,

                                                            TD    T,1NfiED   S',7Rr€5
                                                                              I
                                                                                          f:iF/AL
 ?s( -ogiErro^t A\to sE{ n=Ncf{r-                                        Du,.t
                                                           ^.tEi,\oRAN

     LY         t L6q f,'l.f, by yri."#= o1.^l hrirrl
          Lr. 5 .   c.                                                                  Vrl.av\ (5
                                  I




,.L* o.{- t-i-,1 J.,. ;.J J*- p-c.s: o F [*,^l by Un
                                  .                                                     tuJ-.s
                                                     '{.J




                                                                                    ,o^*


h^s o.*.^^f    V .*o[*;          D.[.^J- n+ . all ,F D.f,^J^^-h
    p.-so..".[(14 .*p[*;
                         ^r.) +" D.[^J-.+
                         ^.)
cryrptoi^4s
               ^t**l         his aSt- cy-s o^J s{.^.*^",-l                   l.kJ;        of, his


                                              ?1 1"f +
          Case 1:19-cr-00077-JB-SMV Document 206 Filed 06/17/21 Page 2 of 6




                                                   t rL.+
                                             +-ko.[rr '-' tu +"h-; slokor,r*

l*^J- by {l* pf+iditB +--;-6:i-lsh u1sol-ji"r.,7 y^at\ c-dr^-

d^"tl*nr. sula)**l *&- j^rirJ;*linn .cy.e'. &r eror,'*lin^



hn.   t




                                                                all - 5r[;".L




                                  -B*1;rt
             Case 1:19-cr-00077-JB-SMV Document 206 Filed 06/17/21 Page 3 of 6




     tt*l   ea- 7ol"-{-   *^J ^"+ ty l"- grJ.+nacL ll.s *bj:=.|...,€-


            Ap    iLkJ     i,^. t*-(,os 6c-e-lrin3 ,..i''o.^ ?zg5.__p*-..JiTs

                                                            L'*       -   "7--- ---I


 nnn*ts=r     L| tl.=
 ,tr +i.       u;tj
 cru{c- {L..       i;$;-,-t-;5t               -;       i o#.,^1)o,^




 t&kJ fu                6-.   -i
                                   '*-E      i^3--J*ir-J J.^. p,.,-(E5s- &             [** r32--


     ^    Js{s*sn.t- -*,1--en+roli".,"                o*) r.,"ts *;oT*^s -j*l7t*,*)-
__   ;^t'*I r, JLJ                        pu_ c-j;_ _h...,_-i=^;t_               l; r*.,'           _




     sI     [** ^oJ--,--li"i-^l- L*ri,,^-. -4iaa- *]          ,-nl-i.**--"b U.-          qcJ.=f)-


     uI   to ,f   iao{6 i+- -      i l{


                                           ?4?;FT.-
        Case 1:19-cr-00077-JB-SMV Document 206 Filed 06/17/21 Page 4 of 6




qi   qql *1ilfo^ p .*ilr "^ {,           U^ J+cJ   5+1<s prf4a"ncy 6.,^.,--[,
                                                                     /l


}A<..,'ck Gu-l^'.,)        *il{,. ^ " ..vio
                                        t/
                                            ]" J"k           by A"        o.J^   i,.isl'.J,'r<


o1e4.Y      I    t4or   roi/l +L;. h. u^l n?\ t tk. 4'*^{h t" i lt *e,,t.

b. u.r-ili. n     ,




                              CcrttcLtls"z:oN


       fky      6,\


lr.[.- rs        on


Yru otoion^, qJ J,*?+l {" ,,.J-l,-^.k #..c ;*Ljr* ,L k+
n..J, {"         ccr^se
                           ^^J ,J.r,# i^r*. J;.h-[y               fo- yry k^re

t..0. J.f"^+.J , $..             'F^J5
                                         "; t^.If. ,.r< ,..o-)            o{-    +ki cru*

4^J ^r*1.;^7 c^n "lo^7< lh. {-*ll^ h- -kJ                                  ,4    is   .

                                l

                                                      oro.J"AIL           s*   t,^^i&J
     D^|.   : ocltul*,r                     t/,
                                                r'fl(,ut€t   1:
       Case 1:19-cr-00077-JB-SMV Document 206 Filed 06/17/21 Page 5 of 6




        CI.-L " I         C"J-r+
                                   I
                                       .




             ;;         -+,J;
i^   J, l[... n*.J         *d +,..e IyrL            hr- ell
                         LT;
                         -- -T'--      -"


                                                             ,k- trlrltLJ
         D*1. I'c{i; t    t;l
                            _---
                                                 ILTL!+b*


                          *--1-__


                            -1---
                                                                                          :     G-'PS
Case 1:19-cr-00077-JB-SMV Document 206 Filed 06/17/21 Page 6 of 6
                                                                                          F'ir * *
                                                                                          : itl^ *B
                                                                                                 .}.>
                                                                                          €, \
                                                                                          ft                    :




                                                                                          )nosr. ';
                                                                                          xY
                                                                                           \/ .^.1                  N
                                                                                                                    n\

                                                            'z-4
                                                                                          a+0
                                                                                           f\ \./r

                                                                   ?.y
                                                              /   s-*O2 r
                                                                        O'd 5    .r-
                                                                        lo=3U
                                                                        U*EA
                                                                        lSoo
                                     {l!
                                     -ol
                                                                    9Eg=5'                       ci
                                     F.
                                                           \xl           ds-                   >z
                                     {}F                                                       ?=.

                                     lr!
                                      l$- -'               5
                                                           wtJ= 2-d
                                                                  =                            E
                                                                                               beF
                                                                                                   rri



                                     ,.!  a
                                                                         il oF =               EHB
                                                           }
                                         t.r
                                     -.1 ^\)
                                     I

                                                                               r-r             C@m
                                     -'.t
                                     i.l
                                         tr,

                                                r
                                                 -
                                                     \it

                                                            V
                                                                        S.,E; -tN,-
                                                                        ^^t+ Frn
                                                                                               lrrO e
                                                                                               26. "d
                                                                                               n+\
                                                                                          :-- =6rn
                                                               rF5                        =
                                                      .\

                                                           \r-!f
                                               J) .i
                                                                                       il     6:g
                                                                                              io
                                                 F
                                                 (\         r7io   nl                  8      U*i P
                                                F          Iil\ a v
                                                                 z-v\                                    LJH t
                                                                                                         H#
                                                                                                         K,,\
                                         -11                       <u
                                                           S o T-U                                       hJffi
                                                           \n-          "rf,
                                                                                                         0u
                                                                                                         tJfr
                                     -€-        (1
                                                                        iH                               Ld t\l
                                                                                                         '
                                                                                                         .Y,
                                                                                                            "1"


                                                                                                         sh* E1
                                                                                                                k


                                         =:< 5oA                        tr                                ,.*
                                                                                                         J*i
                                     5-t
                                                t-1
                                                           trE
                                                           LA
                                     =                     s               -'l


                                     ?'
                                     T
                                                                                                                    f
                                                                                                                    3
                                                                                                                    v
